              Case 2:20-mj-00154-BAT Document 10 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                CASE NO. MJ20-154

10           v.                                           DETENTION ORDER

11   JAROMIR PROKOP,

12                              Defendant.

13          The Court has conducted a detention hearing and concludes there are no conditions which

14   the defendant can meet which would reasonably assure the defendant’s appearance as required or

15   the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant has been arrested as a fugitive want by the county of Czechoslovakia. The

18   government has proffered that defendant has successfully evaded arrest for many years using

19   multiple different names and identities. The Court received no verified information about

20   defendant, his ties to the community, his employment, residence, health, or drug or alcohol use.

21   Defendant presented no argument for release.

22          It is therefore ORDERED:

23




     DETENTION ORDER - 1
                Case 2:20-mj-00154-BAT Document 10 Filed 04/29/20 Page 2 of 2



 1          (1)     Defendant shall be detained pending trial and committed to the custody of the

 2   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)     On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)     The Clerk shall provide copies of this order to all counsel, the United States

11   Marshal, and to the United States Probation and Pretrial Services Officer.

12          DATED this 29th day of April, 2020.

13

14                                                                A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
